Contract; implied contract; claims of endorsers on fraudulent Government checks. — Plaintiffs, second endorsers of checks fraudulently drawn on the Treasury of the United States with nonexistent persons as payees, sue to recover the value of the checks which their banks charged against their accounts after honoring the Government’s demand for reimbursement. On May 18, 1962, the court, upon consideration of defendant’s motion for summary judgment, together with the opposition thereto, and upon the basis of National Metropolitan Bank v. United States, 323 U.S. 454, ordered that the petition be dismissed.